RESOLUCIÓN
Vista la Moción de Reconsideración de Sentencia y Auxilio de Jurisdicción presentada por el Ledo. Heriberto Torres Villanueva de fecha 14 de julio de 1990 y sus anejos, el Tribunal ordena su reinstalación inmediata al ejercicio de la profesión de la abogacía.
En cuanto a su obra notarial, el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, deberá rendirnos a la brevedad posible un informe al respecto.

*887
Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón disiente por entender que lo que procedía era revocar la sentencia per curiam de 22 de junio de 1990. Los Jueces Asociados Señores Hernández Denton y Andréu García no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General